Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 1 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 2 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 3 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 4 of 29
         Case 6:21-cv-00474-AA                Document 1-34            Filed 03/29/21         Page 5 of 29


                         UNITED STATES DEPARTMENT OF EDUCATION
                                              OFFICE FOR CIVIL RIGHTS



June 17, 2016

Steve Pettit
President
Bob Jones University
1700 Wade Hampton Blvd.
Greenville, SC 29614

Dear President Pettit:

I write to respond to your April 1, 2016, letter to the U.S. Department of Education's Office for
Civil Rights (OCR), in which you requested a religious exemption for Bob Jones University
(University) of Greenville, South Carolina, from Title IX of the Education Amendments of 1972
(Title IX), 20 U.S.C . § 1681. Title IX prohibits discrimination on the basis of sex in any
education program or activity operated by a recipient of Federal financial assistance.

Title IX and its implementing regulation at 34 C.F .R. § 106.12 provide that Title IX does not
apply to an educational institution controlled by a religious organization to the extent that
application of Title IX would be inconsistent with the controlling organization's religious tenets.
Therefore, such educational institutions are allowed to request an exemption from Title IX by
identifying the provisions of Title IX that conflict with a specific tenet of the religious
organization. The request must identify the religious organization that controls the educational
institution and specify the tenets of that organization and the provisions of the law or regulation
that conflict with those tenets.

Your request explains that members ofthe University's Board of Trustees, which "completely
control[s]" the University, are "like-minded Christians who are required annually to read and
indicate consent to the University Creed." According to your letter, the Creed states that the
"general nature and object of' the University is to "conduct an institution of learning . .. , giving
special emphasis to the Christian religion and the ethics revealed in the Holy Scriptures." Your
letter goes on to state that "Board members must also annually read and consent to the mission
statement, as well as the general objectives of the University as set forth in the bylaws and
charter, and the University's philosophy of education statement." You explain that faculty are
also required "to affirm the University Creed . .. since the creed is foundational to all that [the
University] does, including what is taught in its classes."

You request an exemption to the extent that Title IX or its implementing regulations "are
interpreted to reach [the University's] selection of its president, and any other positions at [the
University] for which ordination is a qualification. " In support ofthis request, you explain that
the University ' s Presidential Profile requires that the University president be an ordained
preacher. You explain that the Presidential Profile is based on biblical requirements that
                                400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                      www.ed.gov

  The Department of Education's mission is to promote student achievement and preparation for global competitiveness by
                                fostering educational excellence and ensuring equal access.
         Case 6:21-cv-00474-AA          Document 1-34        Filed 03/29/21     Page 6 of 29
Steve Pettit - page 2


ordained preachers be male.

Your letter also requests a religious exemption from certain provisions of Title IX "to the extent
that Title IX or its accompanying regulations are interpreted to include selection of conference
speakers or reach [the University ]'s selection of Bible preachers in any other context." You
explain that the University "president selects speakers at his discretion" for University
conferences or other events and that both "men and women have spoken at campus events and
conferences" because " [s]peakers who will not preach the Bible need not be ordained."
However, because "it is the University' s sincerely held belief that only males may be ordained to
the preaching and pastoral ministry," only men are selected as speakers who will "preach the
Bible at conferences or other events." Specifically, "the president customarily begins with
ordained preachers with whom he is familiar, possessing knowledge of their ministries, their
orthodoxy, and their degree of agreement with [the University' s] understanding of Christian
doctrine."

You state that, for these reasons, the University is requesting an exemption from the following
regulatory provisions to the extent they "are interpreted to curtail the University' s freedom to fill
positions requiring ordination and select Bible preachers in accordance with theological
commitments:"

    •   34 C.F .R. § 106.21 (governing admission) ;
    •   34 C.F .R. § 106.22 (governing preference in admission);
    •   34 C.F .R. § 106.23 (governing recruitment of students);
    •   34 C.F .R. § 106.31 (governing education programs or activities);
    •   34 C.F.R. § 106.32 (governing housing);
    •   34 C.F.R. § 106.33 (governing comparable facilities such as restrooms and locker
        rooms) ;
    •   34 C.F .R. § 106.34 (governing access to classes and schools);
    •   34 C.F .R. § 106.36 (governing counseling);
    •   34 C.F .R. § 106.37 (governing financial assistance);
    •   34 C.F .R. § 106.3 8 (governing employment assistance to students);
    •   34 C.F.R. § 106.39 (governing health insurance benefits and services);
    •   34 C.F.R. § 106.40 (governing different rules based on marital or parental status of
        students);
    •   34 C.F.R. § 106.41 (governing athletics);
    •   34 C.F .R. § 106.43 (governing standards for measuring skill or progress in physical
        education classes); and
    •   34 C.F.R. §§ 106.51 -106.61 (governing employment).

The University is exempt from these provisions to the extent that they prohibit discrimination on
the basis of sex in the University ' s decisions to fill positions requiring ordination and select
Bible preachers for University conferences and events, and compliance would conflict with the
controlling organization's religious tenets .
        Case 6:21-cv-00474-AA          Document 1-34       Filed 03/29/21     Page 7 of 29
Steve Pettit - page 3



Please note that this letter should not be construed to grant exemption from the requirements of
Title IX and the regulation other than as stated above. In the event that OCR receives a
complaint against your institution, we are obligated to determine initially whether the allegations
fall within the exemption here granted. Also, in the unlikely event that a complainant alleges
that the practices followed by the institution are not based on the religious tenets identified in
your request, OCR is obligated to identify a controlling organization to contact to verify those
tenets. If the organization provides an interpretation of tenets that has a different practical
impact than that described by the institution, or if the organization denies that it controls the
institution, this exemption will be rescinded .

I hope this letter responds fully to your request. If you have any questions, please do not hesitate
to contact me.

                                                      Sincerely,



                                                      Catherine E. Lhamon
                                                      Assistant Secretary for Civil Rights
                                                      U.S. Department of Education
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 8 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 9 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 10 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 11 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 12 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 13 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 14 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 15 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 16 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 17 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 18 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 19 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 20 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 21 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 22 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 23 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 24 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 25 of 29
Case 6:21-cv-00474-AA   Document 1-34   Filed 03/29/21   Page 26 of 29
       Case 6:21-cv-00474-AA                    Document 1-34              Filed 03/29/21            Page 27 of 29




                             U !TED TATE DEPART M ENT O F EDUCATION
                                                   FFICE F R Cl I L RIGHTS
                                                                                             nm ASSISTANT       ECRETARY




                                                  December 21 2017

Steve Pettit
Pre ident
Bob Jo nes Uni versity
1700 Wade Hampton Blvd.
Greenville. SC 29614

Dear Pre ·idcnt Pettit:

I write in respon e to your April 5 2017 letter to the U.S. Department of Education s Office for
Civil Ri ghts (OCR). in which you requested a religious exemption for Bob Jones University
(U ni ver ity) of Greenville South Carolina, from Title TX of the Educational Amendments of
1972 (Tit le IX). 20 .S. . § 1681.

Title IX prohibit discrimination on the basis of sex in any education program or activity
operated b. a recipient of Federal financial assistance. Tide IX and its implementing regulation
at 34 C.F.R. § 106.12 provide that Title IX does not apply to an educational institution that is
cont rolled by a r ligious organization to the extent that the application of Title IX would be
incon istent with the conlrolling organization s religious tenets. Therefore, such educational
institutions may request an exemption from Title IX by identifying the provisions of Title lX that
conflict with a specific tenet of the religious organization. The request must identify the reli giou
organi zation that controls the educational institution and specify the tenets of that organization
and the prov isions of the law or regulation that conflict with those tenets.

Yo ur request letter states that the Univer ity is ··completely controJled" by its Board of Trustees,
the members of which are "like-minded Christians who are required annually to read and
indicate co nsent to the University Creed." According to your letter, the Creed states that the
..general nature and object of the University is to "conduct an institution of learning .. . , giving
  pecial emphasis to the Christian religion and the ethics revealed in the Holy Scriptures." Your
letter goes on to state that Board members must also annually "read and indicate consent to the
general objectives of the University as set forth in the bylaws and charter [and] the Uni er ity ·
philosophy o f education ·tatement.' You explain that faculty members are also required " to
afftnn the Uni ersity Creed. . . since the creed is foundational to all tbat the University does,
includi ng what is taught in its classes:·

Your letter req ue ts e. emption from certain provision of Title IX and its implementing
regulations to the extent they restrict the Univer ity' s freedom to apply and enforce its position
on the sanctity o f human life, and to the extent they are interpreted to reach sexual orientation or
gender identity. In support of this request, your letter cites the University s position statement on
the sanctit of life, which explains that "'followers of Jesus Christ who are governed by the
                                400 MARYLA DA E. . W., WASH INGTON. DC 20202-1100
                                                          www.ed .gov
   7he D<'J drtmellt of Edurntion 's mi ion is to promott.• student achievement .md p rep aration for glob.ii FRPSHWLOLOHQHVa
                                l>y fos tering educ.llional e.v cdlence ,1nd ens urillg equn/ ,lCcess.
       Case 6:21-cv-00474-AA           Document 1-34        Filed 03/29/21      Page 28 of 29


 te c Pettit -   page 2


authorit of the Bible are ethically obligated to preserve. promote, and defend the sanctity of
human life, and that the Uni ersity therefore opposes ·'the practice of abortion on the grounds
that it involves the intentional, purposeful, and direct ending of a human life that began at
conception," "suicide on the grounds that God owns human life " and 'all forms of euthanasia,
since God re erve the right to determine life send.' Your letter further states that "God created
man and woman in His image;· that ·'[m]arriage is a c venantal life-long relationship between a
woman and a man who were ph sically created and assigned these genders by God" and that the
Bible prohibits •·any consen ual sexual acti ity outside the boundaries of heterosexual marriage:·
Finally, your letter cites the University's position on gender identity, whfoh provides that
'"individual gender is assigned by God and detennined at conception·• and "that to intentionally
alter or change one's physical gender or to Ii e as a gender other than the one assigned at
conception is to reject God ' s right as Creator to assign gender to His creatures."

Your letter states that for the above reasons, the University is requesting an exemption from the
fo ll wing regulat ry provision to the extent they restrict the University's freedom to apply and
enforce its position· on the sanctity of human life, and to the extent they are interpreted to reach
sexual orientation or gender identity:
     • 34 C.F.R. § 106.21 (governing admission)·
     • 34 C.F.R. § 106.22 (governing preference in admission);
     • 34 C.F.R. § 106.23 (governing recruitment of students)·
     • 34 C.F.R. § 106.31 (governing education programs or activities)·
     • 34 C.F.R. § 106.32 (governing housing);
     • 34 C.F.R. § 106.33 governing comparable facilities);
     • "4 C.F.R. : 106.34 (go erning acces to classes and schools);
     • 34 C.F.R. § 106.36 (go erning counseling);
     • 34 C.F.R. § I 06.37 (governing financial assistance);
     • 34 C.F.R. § I 06.38 (governing employment assistance to students);
     • " 4 C. F.R. 106.39 (governing health and insurance benefits and services);
     • 34 C.f.R. § I 06.40 (governing marital or parental status)·
     • 34 C.F.R. § I 06.41 (governing athletics):
     • 34 C.F.R. § I 06.43 (go eming standards for measuring skill or progress in physical
        education eta ses): and
     • 34 C.F.R. §§ 106.51-61 (governing employment).

The Universit is exempt from these provisions to the extent that compliance would conflict v ith
the controlling organization' s religious tenets.

Please note that this letter should not be construed to grant exemption from the requirements of
Title IX and the regulation other than as stated above. In the event that OCR receives a complaint
against our institution, we are obligated to determine initially whether the allegations fall within
the exemption here recognized.
       Case 6:21-cv-00474-AA          Document 1-34        Filed 03/29/21      Page 29 of 29


 tc c Pettit -   page 3


I hope this letter fully responds to your request. If you have any further questions please do not
hesitate to contact me.

 incerel y.



 andiee Jackson
Acting Assistant Secretary for Civil Rights
